ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Marine Hydraulics International, LLC           ) ASBCA No. 62255
                                               )
Under Contract Nos. N00024-16-D-4412           )
               D.O. N50054-17-F-L000           )

APPEARANCE FOR THE APPELLANT:                     James A. Kelley, Esq.
                                                   James A. Kelley & Associates
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Matthew D. Bordelon, Esq.
                                                  Bradley S. Garner, Esq.
                                                  Kiley A. Holshey, Esq.
                                                   Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: May 27, 2021



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62255, Appeal of Marine Hydraulics
International, LLC, rendered in conformance with the Board’s Charter.

      Dated: May 28, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals